DETAILED ACTION
Claims 1, 3-4, 6-9, 11-13, 15, 17-19, 21 and 23-24 are pending in the present application. Claims 2, 5, 10, 14, 16, 20 and 22 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-9, 11-13, 15, 17-19, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term field is not clearly depicted or described within the detailed description. Note paragraph 0040 depicts a table with fields or columns and rows, however the detailed description omits use of the term field/fields, note only reference is within example listing see paragraphs 0068-00110. Paragraph 0040 should clarify depiction of fields within table structure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, 6-9, 11-13, 15, 17-19, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “transactional table”. Note support for this feature can be found in Figure 5 (522); paragraph 0075 “the memory filter to generate a transaction table comprising an indication of the requesting entity, an indication of the upper value, an indication of the lower value, and an indication of the at least one fields.” The examiner notes limitation “the data set comprising at least one field”, at claim 1 line 8, omits reference to a transactional table. The structure of the transactional table incudes the data set (see table at paragraph 0040 of the disclosure), and indicates various status, such as upper filter value, lower filter value, and status of process. Note support for this feature can be found at paragraphs 0038-0040 of the disclosure, and dependent claims 6-7.
The limitations of independent claims 8, 13 and 19 include similar limitation; therefore, they are rejected under the same rationale. Claims 3-4, 6-7, 9, 11-12, 15, 17-18, 21 and 23-24 are rejected based on dependency.

Allowable Subject Matter
Claims 1-4, 6-9, 11-15, 17-21 and 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 

ARGUMENT: Claims were rejected under 35 USC 112 second paragraph. (1) The term field is conventional and well-known term in the computing arts. It is well accepted that a satisfactory description may be focused in originally filed claims or any other portion of the originally filed application. The specification provides an example of a field in paragraph [0040], the table in paragraph 0040 provides an example of a single data set having at least two fields first labeled “Name” and a second field labeled “Age”. Moreover, paragraph 0072 provides literal word-for-word support for the language of claim 1. (2) Paragraph 0039 of the specification describes a transaction table. Claim 1 describes a memory filter circuitry to filter dataset responsive to receiving instructions. The memory filter can perform functions without the transaction table. Dependent claims 6 and 7 serve as independent purposes of form.
 
RESPONSE: The examiner respectfully maintains the rejections. Regarding argument (1), the term “field” is not clearly depicted or described at paragraph 0040. The examiner agrees with Applicant, that a table is depicted at paragraph 0040. This is the transaction table as described. The table does not include any specific labels or use the term field. Clarification is requested with respect to architecture or data structure for the fields. (2) Regrading argument (2), Applicant’s arguments point to paragraph 0040, this paragraph is an embodiment for figure 5, which makes use of a transaction table or table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169